Case 20-41308   Doc 355   Filed 04/20/20 Entered 04/20/20 15:13:52   Main Document
                                      Pg 1 of 5
Case 20-41308   Doc 355   Filed 04/20/20 Entered 04/20/20 15:13:52   Main Document
                                      Pg 2 of 5
Case 20-41308   Doc 355   Filed 04/20/20 Entered 04/20/20 15:13:52   Main Document
                                      Pg 3 of 5
Case 20-41308   Doc 355   Filed 04/20/20 Entered 04/20/20 15:13:52   Main Document
                                      Pg 4 of 5
Case 20-41308   Doc 355   Filed 04/20/20 Entered 04/20/20 15:13:52   Main Document
                                      Pg 5 of 5
